third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi b03 postu-119530-17 uilc date date to karen carreiro-smithson supervisory internal revenue_agent lb_i deputy commissioner passthrough entities from bradford r poston senior counsel passthroughs special industries office of associate chief_counsel mike gould attorney advisor passthroughs special industries office of associate chief_counsel subject applicability of moline properties to s_corporations this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent in conference calls on and we discussed with your office the holding of peter 98_fedclaims_596 and its effect of excluding wholly-owned or majority owned s_corporations from precedent set by moline properties v commissioner 63_sct_1132 based upon the authorities and analysis below we conclude the service should reject the morton holding and continue to assert that moline properties is applicable to s_corporations regardless of degree of ownership issue moline properties stands for the proposition that a corporation created for a business_purpose or carrying on a business activity will be respected as an entity separate from its owner for federal tax purposes moline properties predated the enactment of postu-119530-17 subchapter_s in but it has been applied to s_corporations in several cases in morton however the court of federal claims concluded that moline properties did not apply to s_corporations in the context of a sec_183 hobby loss case and that the taxpayer was allowed to consider the activities of all of his wholly-owned or majority owned s_corporations together as a unified business_enterprise in determining whether the disputed expenses were attributable to an activity engaged in for profit this holding strongly implies that moline properties is only relevant in a situation where the taxpayer is attempting to avoid a corporate-level income_tax which is rarely the case because s_corporations pass through income and deductions to shareholders this memorandum discusses the history of the moline properties doctrine as it relates to s_corporations we conclude that morton is an aberration that the service should not follow because moline properties is broadly applicable to s_corporations and not just to situations involving a corporate level tax law and analysi sec_1 moline properties dupont moline properties is the case most cited for the treatment of corporations as entities separate from their owners for tax purposes a similar holding in 308_us_488 is also cited for the same type of holding in moline properties an individual conveyed real_estate to a corporation in as part of a security arrangement at the suggestion of the creditor the corporation assumed the mortgages with the individual receiving all the stock which he then transferred to a voting trustee appointed by the creditor the stock served as security for an additional loan to the individual that loan was repaid in with control of the corporation reverting to the individual the real_estate was later sold with the proceeds received by the individual and deposited in his personal account the business of the corporation consisted of the assumption of the individual’s original obligation to the creditor the defense of the real_estate in a condemnation proceeding and the institution of a suit to remove deed restrictions from some of the property though the expenses of the suit were paid_by the individual a portion of the property was also leased as a parking lot once the last parcel of real_estate was sold the corporation did not transact any further business but it was never dissolved originally the loss stemming from the real_estate for and the gain for were reported on the corporation’s return but the corporation filed a refund claim for with the individual including the gain on his personal return for that year and including the gain on his original individual return the board_of_tax_appeals held for the taxpayer on the grounds that because of the corporation’s limited purpose it was a mere figmentary agent which should be disregarded in the assessment of taxes 45_bta_647 the fifth circuit reversed holding that the individual having formed a corporate entity for reasons sufficient to him was bound to his choice and the corporation must be recognized for tax purposes 131_f2d_388 the supreme court affirmed fifth court’s holding stating that postu-119530-17 the doctrine_of corporate entity fills a useful purpose in business life whether the purpose be to gain an advantage under the law of the state of incorporation or to avoid or to comply with the demands of creditors or to serve the creator’s personal or undisclosed convenience so long as that purpose is the equivalent of business activity or is followed by the carrying on of business by the corporation the corporation remains a separate taxable entity u s the court did recognize an exception to its general_rule when the corporate form is a sham or unreal 319_us_439 with regard to moline properties the court found that the corporation had been created by the shareholder for his advantage and served a special function in particular since its inception the corporation was not the shareholder’s alter ego given that he transferred voting control to the creditor and thus he did not exercise any control_over it this fact led the court to state it was then as much a separate_entity as if its stock had been transferred outright to third persons 319_us_440 the shareholder argued the corporation should be disregarded because its creation was coerced by the creditors the court found that this emphasized rather than vitiated the corporation’s separate existence because business necessity made its creation advantageous even after the payment of the mortgages led to the control of the stock returning to the shareholder the corporation continued in existence and engaged in business activities such as the sale of the real_estate and the rental of the parking lot property in acknowledgment the court decided the facts compel the conclusion that the taxpayer had a tax identity distinct from its shareholder 319_us_440 dupont involved a taxpayer who was the largest individual shareholder of a c_corporation in the corporation created a new executive committee it was thought desirable for the executive committee members to have a financial interest in the corporation but for several reasons it was legally problematic for the corporation to issue shares directly to them therefore the individual shareholder agreed to sell shares to the members but as he did not have enough shares in his own account to satisfy the obligation the shareholder instead borrowed additional shares from a related third party under an agreement to return the shares in ten years and in the interim to pay the lender all dividends_paid on the loaned shares after obtaining the shares the shareholder then sold the borrowed shares to the executive committee members the purchase_price being furnished by the corporation in near the end of the ten year period the shareholder did not have enough shares to repay the first lender in response the shareholder borrowed more shares from a second lender also a third party to repay the first lender the second lending agreement had similar terms to the first borrowing but added a term whereby the shareholder would reimburse the second lender for all taxes due these terms resulted in the shareholder paying the second lender approximately dollar_figure in postu-119530-17 representing the dividend_equivalent and tax reimbursements the shareholder claimed this dollar_figure as a trade_or_business expense deduction under sec_23 the predecessor to sec_162 the district_court found that the individual shareholder was in the business of conserving and enhancing his estate but that the payments to the lender were not ordinary and necessary expenses of that business because they were not proximately connected with the enhancement of the stock value the court suggested that even if the shareholder paid the salaries of the corporation’s employees directly in hopes of increasing the value of the stock such costs would not be deductible as business_expenses the opinion also holds that the extraordinary and unusual nature of the payments caused them to fail to be ordinary and rejected the taxpayer’s alternative characterization of the payments as de22_fsupp_589 on appeal the third circuit reversed agreeing the shareholder was in the business of conserving his estate but concluding the expenses necessary for him to sell stock to the committee members were in furtherance of that business even if the sale itself was not specifically for the purpose of profit 103_f2d_257 the supreme court reversed the third circuit affirming the decision of the district_court though without opining on whether the shareholder’s activities in conserving and enhancing his estate rose to the level of a business instead the court concluded that even if the shareholder’s payments were in furtherance of his business it was a business different than that of the corporation the transactions giving rise to the expenses proximately result not from the taxpayer’s business but from the business of the corporation the well established decisions of this court do not permit any such blending of the corporation’s business with the business of its stockholders 308_us_494 the separate identity or separate_entity principles of moline and dupont are regarded as foundational by the courts the service and commentators see bittker eustice fed inc tax’n of corps shareholders pincite b in general the courts follow the principles enunciated in moline and mckee et al fed tax’n partnerships partners at dollar_figure in general the u s supreme court’s seminal decision in moline set the historical substance standard for recognition of corporate entities morton peter morton morton was a co-founder of the hard rock cafe restaurant chain morton also established the hard rock hotel inc hrh a c_corporation which owned and operated the hard rock hotel and casino in las vegas morton owned all or most of several s_corporations including red white and blue pictures rwb lily pond for specific descriptions of moline or dupont as landmark seminal or establishing a general legal principle see 96_fsupp_919 ct_cl 295_f2d_351 7th cir grossman v comm t c memo and in re homelands of deleon spr190_br_666 u s bankruptcy ct m d fla postu-119530-17 investments lp and development_corporation rwb owned the real_estate underlying some of the hard rock cafe sites and acted as landlord lp was a holding_company with all the voting shares and of the total shares of hrh performed various other services for the hard rock hotel such as marketing and public relations design management and accounting and was also the employment vehicle for morton’s staff rwb bought a gulfstream-iii g-iii aircraft morton stated that he purchased the plane through rwb to take advantage of the corporation’s limited_liability protection he advanced to rwb all funds used to operate the plane and advanced to all funds used to pay the salaries of its crew morton used the plane both for personal travel and for uses which he maintains were related to the business of hrh or more generally to promote the hard rock brand morton personally claimed deductions for business use of the g-iii for through under sec_162 as well as depreciation_deductions under sec_167 and sec_168 the service challenged these deductions as attributable to an activity_not_engaged_in_for_profit under sec_183 hobby_losses the parties filed cross-motions for summary_judgment the court summarizes morton’s argument as follows plaintiff argues that the aircrafts were used to facilitate multiple business activities engaged in by plaintiff rwb and his other business entities and that such uses are deductible business_expenses in other words he argues that he is permitted to apply the expenses of an asset owned by one entity towards other entities because plaintiff and the entities all worked towards a common business_purpose and therefore were all engaged in a common activity for profit he sets forth a theory that he and his entities operated as a ‘unified business_enterprise ’ the court accepted morton’s unified business_enterprise argument case law supports plaintiff’s ‘unified business enterprise’ theory and would allow him to take deductions for aircraft use that furthers the business purposes of entities other than rwb this deduction may be allowed despite the fact that the aircraft is titled in rwb’s name and rwb did not use the aircraft to further its particular profit_motive as long as plaintiff used it to further a profit_motive in his overall trade_or_business the deduction is allowed the court relied primarily on two cases to support its conclusion the first case was 868_f2d_833 6th cir in campbell substantially_all the shareholders of a corporation created a partnership to purchase and lease an for the later part of this period he actually claimed deductions for its replacement a gulfstream-iv g-iv a second issue in the case which we do not discuss involves the claimed sec_1031 like-kind_exchange treatment of the sale of the g-iii and purchase of the g-iv postu-119530-17 airplane the partnership leased the airplane to the corporation for according to the court the purpose of generating a profit in the corporation the airplane was primarily used for the corporation’s business and generated significant tax losses relative to the partner’s capital_contribution the 6th circuit overturned the tax court’s decision by holding a partner dr campbell was allowed to take deductions for the partnership’s losses because the partnership was engaged in an activity for profit under sec_183 the 6th circuit allowed dr campbell’s deduction based on the relationship between the partnership and the corporation establish ing the requisite profit_motive the profit_motive in these cases need not be isolated and attributed to just the individual or to just the corporation the entire economic relationship and its consequences are what determine profit_motive emphasis added by the morton court f 2d the service did not acquiesce in campbell aod 1993_2_cb_1 the second case is kuhn v commissioner 64_tcm_488 in kuhn an individual bought land and rented it to his wholly-owned corporation at below-market rates the corporation had substantial benefit from the land while the individual reported losses from it on his individual returns the tax_court found that the individual had a profit_motive under sec_183 because it was irrelevant whether he intended to benefit directly individually or indirectly through the corporation the morton court acknowledges that in kuhn the taxpayer owned the asset in his own name rather than in that of an entity that difference does not make a distinction if plaintiff had titled the aircraft in his name he would have lost the advantage of limited_liability and since the income losses deductions and credit of s_corporations are passed on to the individual taxpayer the outcome would have been the same regardless of whether he titled the aircraft in his or rwb’s name countering these two cases the service argued both dupont and moline properties should apply and the corporation’s existence and business_purpose must be kept separate from that of the individual taxpayer with regard to dupont the court distinguished it from morton’s facts noting dupont was decided in and the entity at question was a c_corporation with many stockholders the development of s_corporations and other newer types of business entities has changed individuals’ relationships with corporations in an s_corporation the corporation is essentially the individual owner s the taxpayer in dupont owned of the stock in the company whereas plaintiff wholly owns or is a large majority holder of all the entities at issue the purported business_purpose in dupont of ‘conserving and enhancing plaintiff’s estate is unrelated to dupont corporation’s activity in investment and realty while plaintiff’s business_purpose in traveling to promote the hard rock and morton brands is directly related to the business purposes of all his entities- to further the hard rock and morton brands postu-119530-17 regarding moline properties just like dupont the court made a point of the timing of moline properties and the creation of subchapter_s a gain there are important distinctions between moline properties and the facts in our case moline properties was decided in before the formation of s_corporations the court then distinguished moline properties from morton’s facts by focusing on the corporate-level tax owned by c corporations but not typically by s_corporations the taxpayer in moline properties was trying to avoid a corporate-level tax in addition to the shareholder-level tax whereas in plaintiff’s case the corporation is only taxed on the individual level and is not avoiding any other level of taxation the fact that the moline properties court stresses the corporation was not the ‘alter ego’ of the taxpayer actually supports an outcome in plaintiff’s favor plaintiff’s entities are ‘alter egos’ of plaintiff they all have the same business_purpose although the court found that the facts supported the treatment of morton’s entities as a unified business_enterprise they did not find enough information in the record to determine which aircraft expenses were for business rather than personal purposes and therefore deferred judgment on the ultimate allowance of the sec_162 and depreciation_deductions since the morton decision steinberger v commissioner tc memo is the only case that cited and discussed morton in so doing the tax_court distinguished and thereby limited morton’s holding in steinberger the tax_court rejected a taxpayer’s argument he should be able to combine the activities conducted by separate entities an airplane leasing business and medical practice as a single activity to overcome the sec_183 limitation the tax_court declined to apply morton’s holding for two reasons first the taxpayer in steinberger and the taxpayer in morton had significantly different ownership in the entities that each attempted to combine specifically in steinberger the taxpayer owned approximately of the professional association ie the professional practice and with his spouse of the llc ie the airplane leasing business in morton the taxpayer owned the majority or all of the interest in the corporations he sought to combine second unlike morton the taxpayer in steinberger failed to show the two businesses were a unified business_enterprise supporting this conclusion the steinberger court noted that in morton the entity that owned the airplane did more than just own the airplane-it also owned the real_property on which several of the hard rock cafes were built and served as landlord of those cafes the court does not mention that an s_corporation can have liability for corporate level income taxes in several situations under sec_1371 recapture of investment credits under sec_49 or sec_50 built-in gains tax on sale of certain corporate property and tax on excess passive_investment_income as all of these provisions require the s_corporation to have had a previous existence as a c_corporation or to have previously merged with a c_corporation and do not otherwise appear applicable to the morton facts it is unclear whether the court would have found moline properties applicable to an s_corporation to the extent one of these taxes was implicated postu-119530-17 historic application of moline properties dupont to s_corporations although there are a number of sources discussing the general unified business_enterprise theory enunciated in morton very few of them specifically analyze the claim that moline properties and dupont do not apply to s_corporations or at least to s_corporations that are wholly or mostly owned by a single shareholder the only detailed discussion we located is a rock and a hard place the ‘unified business enterprise’ by professor john gamino tax notes today professor gamino criticizes the morton decision on several grounds with respect to the moline properties aspect he states there is no question that moline properties remains strong as a general matter-so what is to be made of the view that an s election trumps it at least in cases of a sole or dominant shareholder it may seem counterintuitive to treat an s_corporation and its shareholder as having separate tax lives but take such an assumption only a half-step further and one would be left questioning why wholly owned s_corporations file returns at all why not simply disregard them the same default treatment applied to single-member llcs there is simply no precedent for excluding s_corporations from the reach of moline properties and none is cited by the court of claims here the available authority points in the opposite direction-that s_corporation status is perfectly congruent with the separation principle indeed no other answer is thinkable in statutory terms-congress has never limited the subchapter_s reporting rigors to corporations having multiple shareholders paragraph break and citations omitted as prof gamino states prior to morton moline properties and dupont had been uniformly applied to s_corporations by the courts in some cases an s_corporation separateness is assumed in other cases courts consider and ultimately reject the position that s_corporations might not be treated as separate due to their pass-through nature 57_tc_546 and 74_tc_187 were similar cases involving s corporation’s sale of property in which the service attempted to recharacterize capital_gain as ordinary_income the howell opinion notes that respondent has not questioned the validity of the corporation structure rather both parties agree that the s_corporation was a viable corporation such an understanding is appropriate in light of the supreme court’s determination in moline properties 57_tc_553 in both cases one of the service’s alternative arguments was to apply the then-existing anti-abuse rule_of sec_1_1375-1 under which property that would have produced ordinary_income in the hands of the substantial shareholders would do so as well in the hands of an s_corporation if the corporation was availed of to change the character in both the court found that the regulation was inapplicable because the income would have produced capital_gain in the hands of the shareholders i e the shareholders were not dealers in that kind of property in their postu-119530-17 individual capacities because of this both decisions explicitly avoid opining on the validity of the anti-abuse regulation but the buono decision suggests doubt about the regulation because corporations are almost universally accorded recognition as separate viable entities under the tax law moline properties 74_tc_207 80_tc_27 involved taxable years of an s_corporation governed by the original provisions of subchapter_s under which s_corporation income other than capital_gains did not retain its separate character as is the case for post-1982 s_corporations but was taxable as either an actual or deemed_dividend the shareholders of an s_corporation had considerable investment_interest expense which they could only deduct against investment_interest income pursuant to the sec_163 limits the service argued that the s_corporation income from the operation of automobile dealerships should be treated as business rather than investment_income and thus should not free up any suspended interest deductions the court disagreed finding that the separate existence of the corporation should be respected under moline properties and citing to howell and buono for the separate and distinct business of the corporation from that of its shareholders because subchapter_s described the income as a dividend one of the classic forms of investment_income the interest deductions were allowable against it in allen v commissioner t c memo an individual owned stock in an s_corporation which held a partnership_interest the shareholder had insufficient basis in the s_corporation stock to claim all of the losses flowing through from the partnership but argued that his individual guarantees of partnership debts should increase his s_corporation basis the court cited moline properties denying the basis and deductions deductions were denied for expenses of an s_corporation paid directly by its shareholders in russell v commissioner t c memo the service argued that dupont among other cases holds a taxpayer may not deduct expenses which were incurred for the benefit of others the taxpayers in russell argued that these precedents should not apply because unlike the subchapter_c corporations involved in those cases s_corporation was a subchapter_s_corporation thus petitioners reason even though s_corporation never paid salaries or dividends the profits would eventually flow to petitioners by operation of law giving petitioners the requisite profit_motive although all future profits will pass through to petitioners their profit_motive is no greater than that of any subchapter_c shareholder s_corporation remains a separate taxable entity regardless of whether it is a subchapter_s_corporation or a subchapter_c_corporation it is s_corporation which ‘reaped the income from petitioners’ activities and yet paid none of petitioners’ expenses and nothing for petitioners’ footnote in the crook decision notes the result would have been reversed under the revisions with the active business income retaining its character in the hands of the shareholders postu-119530-17 efforts in producing the income ’ we do not agree with petitioners that a subchapter_s_corporation should be treated differently from a subchapter_c_corporation in this respect citations and paragraph break omitted in amorient v commissioner 103_tc_11 p a c_corporation with several subsidiaries acquired an s_corporation thereby terminating the s election p’s consolidated_return included a net_operating_loss nol part of which was attributable to the former s_corporation the court found that this portion could not be carried back to p’s prior consolidated_year even though such carryback would have been allowed under the consolidated_return_regulations if the s_corporation had instead previously been a partnership all of the interests in which were acquired by the consolidated_group despite the similarities between an s_corporation and a partnership the court cited moline properties as requiring the former s corporation’s corporate status to be respected under the relevant portion of sec_1_1502-79 an acquired corporate subsidiary’s post-acquisition nol could not be carried back to the consolidated group’s pre-acquisition return ding v commissioner t c memo aff’d 200_f3d_587 9th cir discusses whether the income that flow-through an s_corporation is treated as self-employment se income for purposes of sec_1401 and sec_1402 the taxpayers calculated their se tax taking into account not only profits and losses from their sole proprietorships and a partnership but also from several s_corporations for the years in question the s_corporations generated sufficient losses to cause the taxpayers to have negative se earnings and thus no se tax although the se statute did not explicitly address s_corporations the court held that the sec_1366 income and loss was not an se item citing moline properties for the separate existence of a legitimate corporation from its shareholder and dupont for the separate nature of a corporation’s business from that of the shareholders although sec_1366 preserves the nature of s_corporation items in the shareholders’ hands this explicitly applies only to chapter of the code whereas se tax is determined under chapter in catalano v commissioner t c memo the taxpayer owned several boats which he leased to his wholly-owned s_corporation the court disallowed the corporation’s claimed deductions for the lease payments as a sec_274 entertainment a footnote acknowledges that i f petitioners had allocated the expenses at issue to s_corporation and had deducted them on s corporation’s income_tax return the resulting loss would have ultimately passed through to petitioners personally however this was not done and cannot help petitioners now 70_f3d_548 9th cir similarly held that s_corporation income was not treated as se earnings for purposes of calculating a keogh retirement_plan deduction both ding and durando favorably cite revrul_59_221 1959_1_cb_225 in which the service first opined that s_corporation income did not constitute se earnings although that ruling was under the substantially different provisions of the original subchapter_s in which there was no general pass-through of s_corporation items even under chapter in grigoraci v commissioner t c memo the service attempted to disregard an s_corporation which the individual taxpayer had interposed between himself and a general_partnership and treat the s_corporation wages as se earnings the court held that the taxpayer’s desire to limit his liability was a sufficient business_purpose that the s_corporation should be respected under moline properties postu-119530-17 expense the taxpayer objected this effectively resulted in double_taxation with the lease payments reportable as schedule e rental income and the flow-through under sec_1366 from the s_corporation increased by the disallowance the court found that this result was compelled by moline properties and dupont in view of these fundamental principles courts have consistently required shareholders to treat income received as passthroughs from their s_corporations as distinct from income the same shareholders received for providing personal services to their corporations this requirement applies even though the shareholders and not their corporations are liable for their pro_rata shares of corporate income on their individual income_tax returns nelson v commissioner t c memo involved losses of an s_corporation which the individual taxpayer had admittedly created as a shill for the former owners of a legal gambling business who had been required to divest because of their criminal convictions the taxpayer did not have sufficient basis in the s_corporation stock to claim his losses but made the argument that the corporation was a sham and the losses should instead appear directly on his own return not subject_to basis limitations the court held that this argument could not be made on certain procedural grounds but also noted that it would fail under moline properties even if the corporation had been originally created as a sham it in fact carried on business activities one case that might suggest that moline properties is not applicable to s_corporations is russon v commissioner 107_tc_263 p was an employee of a c_corporation owned by his father and uncles p and his brothers agreed to purchase the stock of the c_corporation from the older generation p incurred debt to make the purchase and the issue was whether this was fully deductible as business debt or was subject_to the investment_interest deduction limits of sec_163 the tax_court citing moline properties concluded that the corporation and its shareholders were separate taxpayers and that the interest_paid by the shareholders to acquire their interests was as part of an investment not arising out of the corporation’s own business the opinion notes however in tam irs examination unsuccessfully attempted to disregard the existence of s_corporations in a sec_274 context a married couple owned all or most of two s_corporations taxpayer and b taxpayer developed and operated facility which it rented to b which deducted the allowable_amount of the rents under sec_274 examination questioned the bona_fide nature of the payments because of the common ownership of the s_corporations but cc ita concluded that given the lack of evidence that either was a sham moline properties and dupont required that they be respected more briefly the following also apply moline properties and or dupont to respect the existence of an s_corporation irs market_segment_specialization_program guideline passive_activity_losses feb ’96 taxpayers attempting to deduct their payment of corporate expenses on individual returns weekend warrior v commissioner tc memo validity of second s_corporation formed to provide personnel services to original s_corporation and plr tax-exempt entity’s ownership in s_corporation does not cause for-profit activities of corporation to be attributed to owner which would threaten exemption postu-119530-17 petitioners fail to consider the fact that the entity involved here ‘c corp’ is a c_corporation if c corp were an s_corporation or a partnership it appears that this partnership as an active manager would be entitled to deduct the interest without limitation on the debt incurred to purchase the stock as a direct owner of the business citation omitted the distinction between an s_corporation and a c_corporation under sec_163 arises because sec_163 applies to interest_paid on indebtedness allocable to property_held_for_investment which sec_163 defines to include property which produces income of a type described in sec_469 sec_469 part of the provision limiting the deduction for losses_incurred in passive activities includes in relevant part gross_income from interest dividends annuities or royalties not derived in the ordinary course of a trade_or_business as c_corporation stock is property of a kind which produces dividends it is investment_property even though the actual stock at issue in russon had never paid dividends an s_corporation under current law usually does not pay dividends but instead passes through the items of income earned by its assets and activities the published guidance under sec_163 applies an aggregate approach to these pass-through entities allocating the interest among the entities’ assets with that portion belonging to the business_assets fully deductible subject_to the passive_activity_loss limitations under sec_1_469-2t and that part belonging to the investment_assets subject_to the sec_163 limitations although the similarity of an s_corporation to a partnership in the sec_469 and sec_163 contexts requires a distinction between the treatment of s and c corporations under those sections it should be noted that moline properties has also been held applicable to partnerships and therefore the quasi-partnership treatment of subchapter_s is not a reason for the non-application of moline properties briefly the next three cases extend the moline properties principles to partnerships denning v commissioner 180_f2d_288 10th cir a corporation was engaged in the business of buying and selling broom corn variety of sorghum used in making brooms and related products several minority shareholders formed a partnership in the same business with their own capital with no contribution or loan from the corporation or the majority shareholder although there were shared employees and facilities the partnership paid its own share of the expenses and maintained separate records citing moline properties the court found that the partnership was valid and could not be disregarded in determining liability for income and excess profits taxes except with respect to a small portion of its business which was found to be an attempt to evade government price controls this decision being in the related denning v fleming 160_f2d_697 10th cir with respect to this small portion the partnership was the alter ego of the corporation 37_tc_430 acq 1966_2_cb_3 reversed remanded on another issue 311_f2d_374 8th cir the shareholders of a bank formed a partnership to engage in the insurance_business because state law forbade banks from engaging in anything other than the banking business despite the bank’s facilities being used for the insurance_business with the bank paying most or all expenses the tax_court found that because the insurance partnership did engage in the insurance_business it would be respected under moline properties and its income would not be attributed to the bank the circuit_court accepted this finding but held that the tax_court had not properly allocated expenses between the corporation and partnership under sec_482 postu-119530-17 there are two narrow exceptions to the general_rule that a taxpayer may not deduct an expense paid on behalf of another the first exception is taxpayers are allowed a deduction for paying another’s expense if their primary motive was to protect their reputation or promote their businessdollar_figure the second exception is taxpayers are allowed a deduction if there is a genuine agency relationship between the partiesdollar_figure although we acknowledge these exceptions we emphasize the exceptions are narrow and neither attempts to negate moline properties discussion conclusion as discussed above there is no support of the morton theory of the non-applicability of moline properties and dupont to s_corporations in prior case law or elsewhere prof gamino points out the explicit statutory requirements for even a single shareholder s_corporation to file a separate_return and such a corporation may even have its own corporate level tax_liabilities under some circumstances see fn which vitiates the apparent rationale for the morton distinction between s and c corporations further there is no justification for treating s_corporations differently from c corporations except to the extent there is specific authorization for doing so under the code or other precedential authority see sec_1371 subchapter_c is generally applicable to s_corporations an example where subchapter_s is inconsistent with subchapter_c is sec_1363 which generally provides that the taxable_income of an s_corporation shall be computed in the same manner as that of an individual for the application of sec_1363 see eg revrul_93_36 1993_1_cb_187 in which an s_corporation was treated like an individual for determining the deductibility of a nonbusiness_bad_debt under sec_166 in contrast to morton the list of authorities detailed above consistently decided before and after the revisions to subchapter_s clearly 103_tc_501 the taxpayer was the general_partner of a partnership to which his brother transferred assets in an attempt to defraud creditors a state court found that the transfers were fraudulent_conveyances and the partnership’s assets were placed in receivership based on this the partnership wrote down the value of its assets to zero and the taxpayer claimed losses the tax_court found that the state court adjudication could bind the parties in a federal action and that the taxpayer was estopped from asserting that the partnership was created for a business_purpose however the taxpayer was not estopped from showing the validity of the partnership under moline properties by proving that the partnership actually engaged in any business activities see eg 48_tc_679 establishing a two-prong test for a shareholder to deduct payment of a corporation’s expense the purpose was to protect or promote the shareholder’s own business and the expenses paid were ordinary and necessary to that business 311_f3d_458 ca1 a corporation failed to meet the second prong of the lohrke test because its payment for shareholder’s criminal defense were not an ordinary and necessary business_expense see 485_us_340 an agency relationship existed and an individual shareholder was allowed to deduct construction and operation expenses despite his corporation holding record title to the improved property postu-119530-17 approve of applying moline properties and dupont to s_corporations as it is consistent with title_26 and subchapter_s excluding s_corporations from moline properties also creates substantial uncertainties and potentially heavy taxpayer burdens even if the service were to accept morton for wholly-owned s_corporations it would create a compliance difficulty as the same corporation and its shareholder s would gain or lose eligibility for tax benefits from year to year based on whether or not the corporation was wholly-owned for that year but morton’s holding would not be limited to wholly-owned s_corporations because morton was described as only a majority shareholder in some of the entities which nonetheless were found to be part of the unified business_enterprise morton does not offer any standard for determining the threshold level of ownership sufficient to enable taxpayers to claim a unified business_enterprise to administer a morton rule the service would presumably have to adopt by administrative fiat some threshold ownership rule perhaps the voting and value test from sec_1504 but lacking statutory authorization any such regime would be subject_to challenge for the reasons above we conclude that the service should reject the morton holding and continue to assert that moline properties is applicable to s_corporations regardless of whether the s_corporation is wholly or majority owned if despite clear law to the contrary to the extent a court supported morton’s holding we would also argue steinberger significantly limits morton to its facts those facts include a shareholder owning at least a majority if not substantially more of the entities sought to be combined and that those same entities must have significant business integration if you have any questions please call john p moriarty acting associate chief_counsel passthroughs and special industries by bradford r poston senior counsel branch associate chief_counsel passthroughs and special industries
